JOHN HANCOCK CAPITAL SERIES ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77I Terms of new or amended securities For John Hancock Classic Value Fund and John Hancock U.S. Global Leaders Growth Fund: The Class A disclosure below was added to the prospectuses for each of the Funds and the following supplements were filed as a 497 filing with the Securities and Exchange Commission on April 29, 2011, as follows: John Hancock Classic Value Fund (the “fund”) Supplement dated 4-29-11 to the current Class A, Class B and Class C Shares Prospectus In the "Your account – Sales charge reductions and waivers" section, the following paragraph is added to the “Waivers for certain investors” subsection, as follows: Investors who acquired their Class A shares of the fund as a result of the reorganization of Pzena Focused Value Fund, may make additional purchases without a sales charge to their accounts that have continuously held fund shares since the date of the reorganization.
